towards the cost of care of his children. 1 Because the family court has
                exclusive jurisdiction to impose an obligation regarding the cost of care of
                appellant's children, we conclude that the district court erred by ordering
                restitution in the amount of $35,140.26, see Landreth, 127 Nev. at , 251
                P.3d at 170 (family courts have the same constitutional power and
                authority as district courts); see Rohlfing v. Second Judicial Dist. Court In
                & For Cnty. of Washoe, 106 Nev. 902, 906, 803 P.2d 659, 662 (1990)
                (district courts lack jurisdiction to review or modify actions of other
                district courts), and we
                              ORDER the judgment of conviction REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.

                                           Gibbons

                                                                                      ,J.
                Douglas                                    Saitta

                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk


                       'Although the order appears to have been in effect only while the
                children were physically in Social Services' care and does not order
                repayment of all expenses incurred by Social Services, because the court
                issued an order of support there is no limitation on the time in which an
                action may be commenced to seek reimbursement of money paid as public
                assistance for the children, NRS 125B.050(3), and the district attorney can
                move to establish, adjust, or enforce an obligation in the family court, NRS
                125B.150(1).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2